DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/2/22 has been entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a recognition unit that recognizes a serial number” and “a control section that executes determination of the sheet” in Claim 1 and “a transport unit connected to a plurality of transport destinations” in Claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al (US 9,141,876 B1) in view of Csulits et al (US 8,944,234 B1).

Regarding Claim 1, Jones discloses a sheet processing apparatus, i.e., document processing device (100), as illustrated in figure 2, comprising:
a recognition unit, i.e., image scanner (140a, 140b), that recognizes a serial number attached to a sheet, as mentioned at col. 23, lines 7-12, col. 24, lines 7-14 and col. 104, lines 10-56;
a memory, i.e., memory (160) as illustrated in figure 2 and as mentioned at col. 23, line 60-col. 24, line 14, memory (970) as illustrated in figure 9b and as mentioned at col. 60, line 53-col. 61, line 9, and memory/database (1740) as illustrated in figure 17a and as mentioned at col. 103, lines 32-35 and lines 54-65, that records a serial number list including a plurality of serial numbers and additional information associated with at least one of the plurality of serial numbers i.e., a database of serial numbers, as mentioned at col. 24, lines 50-55, i.e., “[a]uthentication can be accomplished using the authentication sensor 145 and/or by using a database of serial numbers for known or suspected counterfeit currency bills and a database of checking account numbers or suspected checks associated with fraudulent activitity” and as illustrated in figure 8E, for example; and 
a control section, i.e., controller (150), that executes determination of the sheet based a result of matching the serial number recognized by the recognition unit (140a, 140b), to the plurality of serial numbers (306d) included in the serial number list recorded in the memory, noting also that the serial number and other information , such as value (306e), snippet image (306c), are extracted from the banknote by the recognition unit.  See also col. 38, line 63-col. 39, line 8, which states as follows.
“According to some embodiments, the flag code field 333' can be used to visually and/or electronically include a reason associated with why a document was flagged. For example, for a currency bill, the document processing device may identify the currency bill as suspect based on any of a number of attributes, such as, for example, a serial number extracted from the currency bill matching a serial number in a suspect or blacklist database, non-conforming magnetic properties, non-conforming infrared characteristics, non-conforming UV characteristics, non-conforming iridescence characteristics, non-conforming thread characteristics, non-conforming watermark characteristics, non-conforming paper characteristics, and other types of security characteristics known in the art”. 

Emphasis provided.

Note also col. 109, line 15-col. 110, line 4, as follows.
(520) According to some embodiments, in processing a deposit transaction, a teller enters the appropriate customer account number into a teller terminal 1720a-c or device 1710a'-c'. The teller then processes the documents associated with the deposit transaction using one of the document processing devices 1710a-c/1710a'-c' and the device 1710a-c/1710a'-c' images the documents, extracts information from the images such as currency bill serial numbers, and generates corresponding records. The device 1710a-c/1710a'-c' also generates and/or associates a unique ID number, such as a transaction identifier, for the deposit transaction and sends the unique ID number to the teller terminal 1720a-c/teller system 1730. The teller system 1730 and/or accounting system 1750 then associates the unique ID number with the customer account number entered into the teller terminal 1720a-c/device 1710a'-c' and stores this association in a memory in or communicatively coupled to the teller system 1730 and/or accounting system 1750. The device 1710a-c/1710a'-c' associates the generated images and records with the unique ID number and stores them where they can be accessed by the teller system 1730 and/or accounting system 1750 such as in database 1740. In such an embodiment, the customer account number need not be entered into the device 1710a-c/1710a'-c' and/or shared with the device 1710a-c/1710a'-c' and/or the computer systems (e.g., databases) which can be accessed by or through the devices 1710a-c/1710a'-c'. Nonetheless, a deposited document can still be traced back to a particular account at a later time.
(521) For example, if it is later discovered that a bill that is in or was in the bank's possession is a counterfeit bill, a search based on the serial number of such a counterfeit bill could be performed as described above. If the search is performed via the teller system 1730 or accounting system 1750, such system could access the appropriate database such as database 1740, find the record having the matching serial number, retrieve the unique ID number associated with that record, and then determine the appropriate customer account number by accessing the memory which stores the associations between unique ID numbers and customer account numbers. If the search is performed via one of the devices 1710a-c/1710a'-c', such a device 1710a-c/1710a'-c' could access the appropriate database such as database 1740, find the record having the matching serial number, retrieve the unique ID number associated with that record, and then provide or report the unique ID number such as by displaying the unique ID number via interface 170/170' and/or providing the unique ID number electronically to the system (e.g., teller terminal 1720a-c) initiating the search. A search for the corresponding customer account number could then be performed via the teller system 1730 or accounting system 1750 by inputting the unique ID number into such a system, accessing the memory which stores the associations between unique ID numbers and customer account numbers, and retrieving the corresponding customer account number. The corresponding customer account could then be debited for the amount of the counterfeit bill and/or a charge-back signal or instruction could be generated.

Emphasis provided.

Regarding Claim 1, Jones does not expressly teach the control section executes the determination based on information on a worker who operates the sheet processing apparatus or information on a location where the sheet processing apparatus is installed.

Regarding Claim 1, Jones does not expressly teach, but Csulits teaches the control section (150), as illustrated in figure 1, executes the determination based on information on a worker who operates the sheet processing apparatus or information on a location where the sheet processing apparatus is installed, as mentioned at col. 203, lines 49-64 and col. 207, lines 5-34, which states as follows.

(740) According to some embodiments, prior to updating or removing the records in act 2115, the device 101 compares the sell-bills and/or information extracted/derived therefrom with the records in the corresponding data file to determine, which, if any, of the records correspond with each of the sell-bills. According to some embodiments, for each sell-bill the device compares the extracted serial number and/or determined denomination of the sell-bill with serial numbers and/or denominations included in the records to determine which record corresponds with the sell-bill. That is, the device accesses the records in the data file to find a record having a serial number and/or denomination that matches the extracted serial number and denomination of the sell-bill to determine which record should be updated or removed to indicate that the sell-bill was removed from the first predetermined physical location.
(754) According to some alternative embodiments, at acts 2128 and 2129, for each audit-bill and/or audit record, the device compares the extracted serial number and/or determined denomination of the audit-bill with serial numbers and/or denominations included in the records of the data file--including a physical bill location field indicating the teller drawer to be the expected location of the respective bill--to determine which record in the data file corresponds with the audit-bill. That is, the device accesses the records in the data file to find a record having a serial number and/or denomination that matches the extracted serial number and determined denomination of the audit-bill to determine which record, if any, corresponds with the audit-bill and/or the audit record.
(755) At act 2130, according to some embodiments, the device determines if the first predetermined physical location (e.g., the teller drawer) balances based on the comparison from acts 2127 and/or acts 2128, 2129. According to some embodiments, a record indicating that its associated bill is expected to be in the first predetermined physical location (e.g., the teller drawer), should correspond with one of the audit-bills. That is, assuming no tampering or accidental movement has occurred with bills that were supposed to be included and/or removed from the teller drawer, all of the audit bills should match up with a respective record in the data file. According to some embodiments, an audit bill matches up with or corresponds with a record in the data file in response to a serial number and/or a denomination of the audit bill being the same as the determined and/or extracted denomination and/or serial number in the record.
Emphasis provided.

Regarding Claim 6, before the effective filing date of the invention, it would have been obvious to have provided the control section executes the determination based on information on a worker who operates the sheet processing apparatus or information on a location where the sheet processing apparatus is installed, as taught by Csulits, in Jones’ sheet processing apparatus, for the purpose of auditing teller drawer banknote inventory.  


Regarding Claim 2, Jones teaches wherein 
the control section (150) determines that the sheet corresponds to the additional information, i.e., based upon a search of the serial number that results in account information, as mentioned in col. 109, lines 46-53, i.e., “[i]f the search is performed via the teller system 1730 or accounting system 1750, such system could access the appropriate database such as database 1740, find the record having the matching serial number, retrieve the unique ID number associated with that record, and then determine the appropriate customer account number by accessing the memory which stores the associations between unique ID numbers and customer account numbers”, in a case where that at least one of the plurality of serial numbers in the serial number list coincides with the serial number recognized by the recognition unit (140a, 140b) and that the additional information is associated with the at least one of the plurality of serial numbers in the serial number list which coincides with at least one of the serial numbers recognized by the recognition unit (140a, 140b), in the serial number list, the control section (150) determines that the sheet corresponds to the additional information, as mentioned at col. 109, lines 46-53. 

Regarding Claim 3, Jones teaches, wherein

the serial number list comprises a plurality of types of the additional information, noting again the different properties mentioned at col. 38, line 63-col. 39, line 8 as well as the different account and other information mentioned at col. 109, lines 46-53 and the information contained in a particular banknote record (300a) as illustrated in figure 8A, and as described in col. 38, lines 22-46, for example, which includes serial number data field (311’), signatories data field (312’), denomination data field (313’), series data field (314’), back plate number data field (321’), and numerous other features/properties that can be construed as additional information.

Regarding Claim 4, Jones teaches, wherein the additional information comprises information on authenticity of the sheet, noting the additional information in the form of non-conforming properties and suspect status as mentioned in col. 38, line 63-col. 39, line 8.

Regarding Claim 5, Jones teaches, wherein the additional information comprises information on certainty of the authenticity of the sheet, noting that the mention of suspect status at data field (333’) as mentioned at col. 38, line 47-col 39, line 26, for example, that indicates “a condition or flag status associated with the record 300a” as found in col. 38, lines 53 and 54.

Regarding Claim 8, Jones teaches, wherein the control section (150) executes the determination for a specific serial number in the serial number list, as mentioned at col. 24, lines 43-60, which mentions authentication using the authentication unit/sensor (145), as illustrated in figure 2, which is controlled by controller (150) as mentioned at col. 19, lines 20-30, which states as follows.

 “[i]n these embodiments, the controller 150 can include a plurality of memory devices (e.g., RAM, ROM, Hard Drive, etc.), processor(s), etc. necessary to perform a plurality of document processing operations within the document processing device 101. Some examples of document processing operations, which are described in detail below, include, but are not limited to, facing (front/back), orienting (forward/reverse), cropping, de-skewing, compressing, down-sampling, denominating (forward/reverse), extracting, comparing, determining, storing, transmitting, etc.”

Emphasis provided.

Regarding Claim 9, Jones teaches, wherein the specific serial number is associated with a specific additional information in the serial number list, as mentioned at as mentioned at col. 24, lines 50-55.

Regarding Claim 11, Jones teaches, wherein the control section executes the determination when the sheet processing apparatus executes specific processing, noting again, col. 128, lines 12-17 which mentions the count mode and batch mode.  Note also col. 65, lines 5-21 mentions extraction of information during specific processing represented by specific modes such as a deposit mode, as follows.
According to some embodiments, the document imaging device is communicatively coupled to other devices such as coin sorters or check processing devices and electronically receives relevant information about the coins and/or checks to be included in a deposit from such other devices and populates the appropriate fields in an electronic deposit slip. According to some embodiments, customer ID information, routing information, and account information may be extracted from a physical deposit slip, header card, or trailer card included with the stack of documents being processed such as in a deposit mode. Likewise, transactional ID information, customer ID information, routing information, and account information may be entered via the document imaging device interface and/or received electronically from another electronic device communicatively coupled to the document imaging device.

Emphasis provided.

Regarding Claim 12, Jones teaches a sheet processing system (1700a), as illustrated in figure 17a, comprising:
a first sheet processing apparatus (100, 1710a) that is the sheet processing apparatus according to claim 1; and
a second sheet processing apparatus (1710b) that is the sheet processing apparatus according to claim 1 and is connected to the first sheet processing apparatus (1710a) through a network, at col. 105, lines 37-42, mentioning networks as the communication connections, wherein
a first control section (150) of the first sheet processing apparatus (100, 1710a) executes the determination based on a recognition result by a recognition unit (140a, 140b) of the first sheet processing apparatus (100, 1710a), and
a second control section (150) included in of the second sheet processing apparatus (100, 1710b) executes the determination based on the recognition result by the recognition unit (140a, 140b) included in of the first sheet processing apparatus (100, 1710a), the recognition result being received through the network, as mentioned at col. 65, lines 5-21, reproduced previously, mentioning the exchange of “relevant information” from other devices.

Regarding Claim 13, Jones teaches, wherein

the first control section (150) executed the determination based on a first serial number list, and the second control section (150) executes the determination based on a second serial number list, and the first serial number list and the serial number list differ from each other, noting that each sheet processing apparatus (100, 1710a) can generate its own list, or have a single different list connected to another batch of documents downloaded to it, as discussed previously.

Regarding Claim 14, Jones teaches, wherein
the first control section (150) records other apparatus information that is information on the serial number list, as mentioned at col. 24, lines 50-55, i.e., “[a]uthentication can be accomplished using the authentication sensor 145 and/or by using a database of serial numbers for known or suspected counterfeit currency bills and a database of checking account numbers or suspected checks associated with fraudulent activity” and as illustrated in figure 8E, for example,
on which the second control section (150) is based when executing the determination, and transmits the recognition result (created) by the recognition unit included in the first sheet processing apparatus (100, 1710a) to the second sheet processing apparatus (100, 1710b) through the network based on the other apparatus information, noting the other apparatus information in the form of suspect condition and non-conforming property data of banknotes, as mentioned at col. 38, line 63-col. 39, line 8, for example.

Regarding Claim 15, Jones teaches, wherein
the first sheet processing apparatus receives information on a result of the determination by the second sheet processing apparatus through the network, as mentioned at as mentioned at col. 65, lines 5-21, reproduced previously, mentioning the exchange of “relevant information” from other devices and at col. 38, line 63-col. 39, line 8, mentioning types of information generated and stored in the database. 

Regarding Claim 16, see the rejection of Claim 1, above, noting that Jones teaches reading not only the serial number (311’) as illustrated in figure 81, as secondary information, but also other information as primary information such as signatories (312’), dollar amount/denomination (313’), series year (314’), back plate number (321’), check letter and quadrant number (315’), check letter and face plate number (316’), federal reserve letter/number (317’), account number (331’), deposit transaction identifier (332’) and suspect flag (333’), as mentioned at col. 34, line 66-col. 36, line 58, as shown as follows.
(209) A. Document Records and Data Files
(210) Referring now to FIG. 8A, an exemplary record 300a for a currency bill is illustrated according to some embodiments of the present disclosure. According to some embodiments, the record 300a comprises several parts including, but not limited to, one or more image sections 310, 320 and a plurality of currency bill identifying information data fields 330a. While the record 300a is shown according to a non-limiting example, it is contemplated that the record 300a can include any number, size, shape, type, and orientation of image sections and/or data fields. The first image section 310 includes a visually readable image of a first side of the currency bill. Similarly, the second image section 320 includes a visually readable image of a reverse side of the currency bill. The visually readable images can be reproduced by a display device such as a computer monitor or by a printer device. According to some embodiments, the visually readable image sections 310, 320 can include one or more snippet images in lieu of or in addition to the full images as shown in FIG. 8A. In both the first and the second image sections 310, 320 there is identifying information that can be extracted using OCR software and/or other extraction software and tagged into one or more of the identifying information or extracted data fields 330a. For example, the front side of the one dollar currency bill illustrated in the first image section 310 includes a serial number 311 and the back side of the currency bill illustrated in the second image section 320 includes a back plate number 321. Both of these pieces of identifying information may be extracted using OCR software and tagged to data fields 311' and 321', respectively, for use during subsequent analysis and/or processing of the currency bill.
(211) According to some embodiments, the currency bill identifying information data fields 330a can include: a serial number data field 311', a signatories data field 312', a denomination data field 313', a series data field 314', a back plate number data field 321', a check letter and quadrant number data field 315', a check letter and face plate number data field 316', and/or a federal reserve letter/number data field 317'. To better understand these various data fields, reference is made to the image fields 310 and 320, which include images of a $1 currency bill having a variety of identifying information. For example, the $1 currency bill shown has a serial number 311, two signatories 312 (Treasurer's signature and signature of the Secretary of Treasury), a numeric denomination 313a in addition to one or more written denominations 313b, series 314, a back plate number 321, a check letter and quadrant number 315, a check letter and face plate number 316, a federal reserve number 317a, and a federal reserve letter 317b. The various corresponding currency bill identifying information data fields 330a include data, such as, for example, alphanumeric data or characters extracted from the visually readable images of the $1 currency bill in the image sections 310, 320. For example, the serial number 311 is extracted from the image data that is reproducible as a visually readable currency bill image and tagged or recorded into the serial number data field 311'.
(212) According to some embodiments, the record 300a includes a flag code field 333' such as a suspect flag. The flag code field 333' can be used to visually and/or electronically flag the record 300a as a suspect, a no-show, unexpected, etc. According to some embodiments, the flag code field 333' includes characters and/or symbols that can be the word "suspect" or any other term or phrase or bit or bit-sequence to indicate a condition or flag status associated with the record 300a. For example, a "1" in a suspect field may indicate the record has been tagged to indicate it is associated with a suspect document and a "0" may indicate that the record has not been tagged which would indicate that the record is not associated with a suspect document. Likewise, the flag code field 333' may comprise different portions or codes associated with one or more flagging conditions such no-call, find document, etc.
(213) According to some embodiments, the flag code field 333' can be used to visually and/or electronically include a reason associated with why a document was flagged. For example, for a currency bill, the document processing device may identify the currency bill as suspect based on any of a number of attributes, such as, for example, a serial number extracted from the currency bill matching a serial number in a suspect or blacklist database, non-conforming magnetic properties, non-conforming infrared characteristics, non-conforming UV characteristics, non-conforming iridescence characteristics, non-conforming thread characteristics, non-conforming watermark characteristics, non-conforming paper characteristics, and other types of security characteristics known in the art. That is, according to some embodiments, an operator of a document processing device and/or system reviewing and/or searching records, such as described in the Modes of Operation--Searching/Master Database Section of U.S. Pat. No. 8,162,125, which is hereby incorporated by reference herein in its entirety, and in other sections of the present disclosure, can determine the reason that a particular record was tagged as being associated with a suspect document by looking up the reason contained in the flag code field 333'.
(214) According to some alternative embodiments, a record including a determined suspect attribute and image data associated with a document can be created and stored in a suspect database for later evaluation. According to some such embodiments, a serial number of the determined suspect document, for currency bills, can further be included in the record and the records can be stored in a memory of a document processing device such that subsequent identification of currency bills including the serial number and/or the same counterfeit attributes can be readily identified.
(215) In addition to the image sections 310, 320 and the currency bill identifying information data fields 330a, the record 300a may also include transaction information data fields 330b, such as, for example, alphanumeric or biometric data associated with a person or a bank account associated with the processed documents. For example, the record 300a may also include an account number data field 331' that is associated with a financial institution account that the currency bill was deposited into for a credit. The account number 331' can be the financial institution account number (e.g., bank account number) of a customer, such as a store, depositing the currency bill associated with the record 300a into its financial institution account. According to some embodiments, the deposit of the currency bill is associated with a deposit transaction, where the deposit transaction involves the depositing of a plurality of documents into the financial institution account along with the currency bill associated with the record 300a. According to some embodiments, the deposit transaction can be identified with a deposit transaction identifier 332' and/or batch identifier. According to some embodiments, the deposit transaction identifier is a unique identifier. The deposit transaction identifier 332' can be an alphanumeric string of characters (e.g., ABC0005) that identifies a deposit and/or financial transaction at least involving the currency bill. According to some embodiments, the deposit transaction identifier 332' identifies the customer (e.g., store ABC) and/or a number of the transaction between the customer and the financial institution (e.g., 5th transaction between the store ABC and the financial institution). The transaction information may be tagged to the record 300a by the document processing device 44, 101, 11b, or a processor, and/or a computer (e.g., the computer 151) coupled thereto. According to some embodiments, the transaction information can be obtained from an operator, a deposit slip (e.g., virtually created deposit slip or MICR encoded deposit slip), a header/trailer card, a networked bank computer, and/or teller software. According to some embodiments, the record 300a may also include an operator or teller field (not shown). The operator field can be used to provide the identity of the operator of the device 44, 101, 11b for a transaction. For example, the operator field provides the identity of a bank teller or cashier associated with a transaction. According to some embodiments, a personnel field could be included in the record to identify the individual from whom processed documents were obtained (e.g., individual cashier or bank teller) and an operator field could be included to identify the operator of the device which may be beneficial where the operator of the device 44, 101, 11b differs from the individual providing a stack of documents to be processed by the device 44, 101, 11b. As will be described in more detail below, such fields may be useful in subsequently identifying a teller or an operator and/or other personnel associated with a particular document, for example, where a currency bill is later determined to be counterfeit and/or determined to be missing.
Emphasis provided.

Note that col. 20, lines 38-line 65 and col. 109, line 43-col. 110, line 4 mentions searching based on a serial number as well as searching by customer account number, as shown as follows.

(128) According to some embodiments, the image scanner(s) 140a and/or 140b, the controller 150, and/or the memory 160 includes data extraction software such as optical character recognition (OCR) software for identifying characters contained in one or more fields of the image data and/or the visually readable images of the plurality of documents 135 and extracting the characters as extracted data. It is contemplated that according to some embodiments, other software can be used to extract character or symbol information from the image data and/or the visually readable images. According to some embodiments, the document processing system 100 uses the OCR software to obtain or extract identifying information from each of the visually readable images. For example, the OCR software may implement a search of image data that is reproducible as a visually readable image of a currency bill for a serial number data field and extract a serial number of the currency bill once the data field is located. According to some embodiments, the OCR software can obtain or extract both serial numbers in a visually readable image of a currency bill regardless of the face orientation of the currency bill during transportation via the transport mechanism 120. The OCR or other software can be implemented to extract a variety of other types of information, such as, for example, transactional information. Exemplary data extraction software such as OCR software is described in more detail below in the Optical Character Recognition Section, and in U.S. Pat. No. 8,162,125, and in other sections of the present disclosure.

(521) For example, if it is later discovered that a bill that is in or was in the bank's possession is a counterfeit bill, a search based on the serial number of such a counterfeit bill could be performed as described above. If the search is performed via the teller system 1730 or accounting system 1750, such system could access the appropriate database such as database 1740, find the record having the matching serial number, retrieve the unique ID number associated with that record, and then determine the appropriate customer account number by accessing the memory which stores the associations between unique ID numbers and customer account numbers. If the search is performed via one of the devices 1710a-c/1710a'-c', such a device 1710a-c/1710a'-c' could access the appropriate database such as database 1740, find the record having the matching serial number, retrieve the unique ID number associated with that record, and then provide or report the unique ID number such as by displaying the unique ID number via interface 170/170' and/or providing the unique ID number electronically to the system (e.g., teller terminal 1720a-c) initiating the search. A search for the corresponding customer account number could then be performed via the teller system 1730 or accounting system 1750 by inputting the unique ID number into such a system, accessing the memory which stores the associations between unique ID numbers and customer account numbers, and retrieving the corresponding customer account number. The corresponding customer account could then be debited for the amount of the counterfeit bill and/or a charge-back signal or instruction could be generated.

Emphasis provided.
Note that it would have been obvious to one of ordinary skill to have searched by either the serial number to find other information such as denomination or customer account number or to search by denomination or customer account number, for example, to find the banknote serial number.  

Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al (US 9,141,876 B1) in view of Csulits et al (US 8,944,234 B1) and further in view of Holl et al (US 2013/0317960 A1).

Regarding Claims 6 and 7, Jones teaches the system as described above.  

Regarding Claim 6, Jones does not expressly teach wherein the additional information comprises information on theft of the sheet.

Regarding Claim 6, Jones does not expressly teach, but Holl teaches wherein the additional information comprises information on theft of the sheet, as mentioned at paragraphs 28, 29 and 38, which state as follows.

[0028] For example, a third serial number 203 has a class 213 associated therewith. The class 213 is designated for example as "k1#, k4". This means that the serial number "X3456789*" has the class "k1#" and the class "k4" associated therewith. The class "k1#" can relate here to the above-described characterization of the condition of the bank note. The character "#" is used as a placeholder and means for example that the character "#" can be replaced by one, or no, digit or one, or no, alphanumeric character. The class "k4" can denote for example bank notes that are part of stolen or ransom money. All bank notes having a serial number that begins with "X3456789" are accordingly recognized as bank notes that have been stolen or extorted because the serial number 203 "X3456789*" contains a character "*" which is employed as a placeholder. In accordance with the above explanation, the character "*" can stand for no, or any number of, digits or alphanumeric characters.
[0029] Upon the check of bank notes in the bank-note processing machine 10, the ascertained serial numbers of the bank notes are compared by the control device 40 with the serial numbers SN contained in the table 200. If there is recognized upon the comparison for example the serial number 203, i.e. a serial number beginning with the character string "X3456789", the associated class 213 can be employed for the further processing. For example, because the bank note is denoted as stolen or ransom money by the class "k4", the bank note is transported via the continuation 28 of the transport system 23 to a special output pocket (not represented). Additionally, the control device 40 can produce a warning signal and display it for example on the input/output device 45. It is also possible to stop processing upon the recognition of stolen or ransom money. Additionally, the serial number 203 has the class "k1#" assigned thereto, i.e. it can have an arbitrary, not specifically defined condition.
[0038] For example, an nth serial number 20n has a class 21n associated therewith. The class 21n is designated for example as "kA". This means that the class "kA" is associated with all serial numbers "#23456*", i.e. with all bank notes whose serial number corresponds to the known serial number 20n, whereby the second to sixth positions of the serial number correspond to "23456", whereas the first place and all places after the sixth place of the serial number can be arbitrary. The class "kA" can be a class that is freely defined, for example by the operating person using the input/output device 45. The class "kA" can consist of an arbitrary combination of available classes, e.g. "kA"=("k11" "k2" "k3"). However, it is also possible that the operating person assigns further properties. These further properties can also be combined with the available classes. For example, the class "k4", which designates stolen or ransom money, can have associated therewith the information of which police station is to be informed that the bank note has appeared.

Emphasis provided.

Regarding Claim 6, before the effective filing date of the invention, it would have been obvious to have provided wherein the additional information comprises information on theft of the sheet, as taught by Holl, in Jones’ sheet processing apparatus, for the purpose of further detecting illicit banknotes used in a furtherance of illicit activity.  

Regarding Claim 7, Jones teaches, further comprising a transport unit (120) as illustrated in figure 2, connected to a plurality of transport destinations, i.e, output receptacles (130a, 130b, 130c1a, 130c2a, as illustrated in figures 1a, 1b, and 1ca, for example, and teaches, as mentioned at col. 18, lines 63-65, i.e., “a controller or processor 150 is coupled to the image scanner(s) 140a and/or 140b, the transport mechanism 120” and col. 18, line 67-col. 19, line 2, i.e., “[t]he controller 150 is configured to control the operation of the transport mechanism 120 and the image scanner(s) 140a and/or 140b”.

Regarding Claim 7, Jones does not expressly teach wherein
the control section selects one transport destination from the plurality of transport destinations based on a result of the determination.

Regarding Claim 7, Jones does not expressly teach, but Holl teaches wherein
the control section selects one transport destination from the plurality of transport destinations based on a result of the determination, as mentioned at paragraph 18, which states as follows.

[0018] On the basis of the check of the respective bank note carried out by the control device 40, gates 24, 26 arranged in the transport system 23 are controlled in order to deposit for example forged and/or suspect bank notes in an output pocket 25, whereas bank notes classified as authentic can be deposited in another output pocket 27. The transport system 23 can be continued therebeyond, so that the bank notes can be supplied to a further processing 28, e.g. to further output pockets, a safe or cassettes in which the bank notes can be safely kept and transported, to a shredder, etc.

Emphasis provided.

Regarding Claim 7, before the effective filing date of the invention, it would have been obvious to have provided wherein the control section selects one transport destination from the plurality of transport destinations based on a result of the determination, as taught by Holl, in Jones’ sheet processing apparatus, for the purpose of operating the sheet processing device as described in Jones, to direct the sheets to their target destinations, as is commonly done in the art.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 and 11-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion

Applicant is encouraged to contact the Examiner should there be any questions about this rejection or in an endeavor to explore potential amendments or potential allowable subject matter.

The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.

Csulits ‘125 is cited as teaching a network of banknote processing devices (100), as illustrated in figure 1, with serial number extraction via image scanner (140a, 140b) to obtain various banknote features as illustrated in figure 3a that are searchable, as described throughout the document, such as at col. 149, line 34 through col. 150, line 5, which states as follows.

(533) According to some embodiments, a search result summary 1200f, as shown on a display or operator interface (e.g., the operator interface 170), displays or contains a charge-back button or element 1295f, a new search button or element 1294, a 1-difference operable-selectable element or button 1290d, and/or a 3-difference operator-selectable element or character difference button 1290f. According to some embodiments, after reviewing the records 1201f.sub.1 and 1201f.sub.2, the operator can activate or select the new search button or element 1294, the operator-selectable element or character difference button 1290d, or the operator-selectable element or character difference button 1290f. According to some embodiments, activation of the character difference button 1290d causes the document processing system or device to perform a 1-degree-of-freedom search, which displays the results of FIG. 12E. According to some embodiments, activation of the character difference button 1290f further modifies and/or broadens the searching algorithm parameters. According to some embodiments, in response to selecting or activating the "3 difference" button 1290f, the document processing system or device performs a fourth search according to a modified set of parameters. According to some embodiments, the fourth search according to the modified set of parameters is a 3-degree-of-freedom search. Yet, according to other embodiments, the fourth search according to the modified set of parameters is a 3-wildcard-exact-match search. A 3-degree-of-freedom search is a search that returns records including extracted serial numbers which exactly match the target serial number in all character positions but three. For example, instead attempting to match one or two fewer characters than all of the inputted characters as described above in reference to FIGS. 12D and 12E, the document processing system or device attempts to match three fewer characters than all of the inputted target characters, that is, three deviant characters or a three character difference between the inputted or target serial number and the stored extracted serial numbers results in a 3-degree match. According to some embodiments, the operator can conclude the search and enter or begin a new search by activating or selecting the new search button 1294.

Emphasis provided.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY ALAN SHAPIRO whose telephone number is (571)272-6943. The examiner can normally be reached Monday-Friday generally between 8:30AM and 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY A SHAPIRO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        


November 14, 2022